DETAILED ACTION
Applicant’s preliminary amendment, filed April 14, 2020, is fully acknowledged by the Examiner. Currently, claims 55-74 are pending and newly added, with claims 1-54 cancelled. The following is a complete response to the April 14, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 55-74 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Haemmerich (US Pat. No. 7,367,974 B2), Stern (US Pat. No. 5,443,463) and Orszulak (US Pat. No. 7,513,896 B2) were identified by the Examiner as the closest prior art to the inventions set forth in instant independent claims 55, 62 and 69. Haemmerich is particularly relevant to a number of features in each independent claim including the electrodes, electrode channels, first switch, sensing circuit, energy source, routing console, and for switching various ones of the channels as anodes and cathodes. Stern was identified by the Examiner as teaching a plurality of switches for electrode channels, and Orszulak was found to be particularly relevant in teaching electronic switches in the for specific form of transistors. However, the Examiner has failed to find any reference or references, whether taken alone or in any fair combination, that 
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 55-74 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794